Citation Nr: 0630771	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-04 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left lung disability, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for 
disability of the left lung.  Jurisdiction over the claims 
folder was subsequently transferred to the RO in Seattle, 
Washington.

The record reflects that the veteran initiated an appeal of 
an August 2000 rating decision which denied other claims, but 
those claims were subsequently granted to the veteran's 
satisfaction in the October 2002 rating decision.  

The Board also notes that in written argument submitted in 
January 2004, the veteran's representative raised the issue 
of entitlement to service connection for disability of the 
left pectoral muscle.  This is not a matter that is properly 
before the Board.  It is referred to RO for appropriate 
action.


FINDING OF FACT

The veteran does not have a left lung disability, to include 
as due to an undiagnosed illness.


CONCLUSION OF LAW

A left lung disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a left lung 
disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

In the present case, the veteran was provided with the notice 
required by the VCAA, by letter  mailed in March 2005, to 
include notice that he should submit any pertinent evidence 
in his possession.  The Board notes that, even though the 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  The 
record also reflects that he was subsequently provided the 
notice required by Dingess.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been provided appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
In fact, in his April 2006 response to the RO's last VCAA 
letter, the veteran indicated that he had no additional 
evidence or information to submit.  The Board is also unaware 
of any outstanding evidence that could be obtained to 
substantiate the claim.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The service medical records show that the veteran complained 
of chest pain in 1986, 1994 and 1995.  His examination for 
discharge was performed by VA in April 2000.  Although he 
reported no lung complaints at that time and the clinical 
evaluation of his lungs was negative, a chest X-ray study at 
that time reportedly revealed a calcific granuloma of the 
left mid-lung.

The post-service medical evidence of record is limited to VA 
outpatient records and VA examination reports, which 
uniformly show that the veteran has no abnormality of the 
left lung.  Specifically, a chest X-ray study in December 
2000 yielded completely normal results.  The X-ray did not 
show any evidence of granulomatous disease and the veteran's 
primary care provider at that time diagnosed him with 
musculoskeletal chest pain which is completely unrelated to 
the lungs.  Another chest X-ray conducted during a VA 
examination in February 2002 also failed to reveal any 
evidence of lung granuloma or pulmonary disease and the 
veteran was diagnosed with musculoskeletal left chest pain 
which was not a pulmonary problem.  Similarly, when the 
veteran was seen by VA on an outpatient basis in June 2004, 
his lungs were clear and a chest X-ray study was negative.  

The veteran was provided another VA examination in response 
to his claim in April 2005.  After interviewing and examining 
the veteran, the June 2004 examiner made an assessment of 
chest pain sporadically, one to two times a month, lasting 
five to ten seconds, which was not pulmonary or 
musculoskeletal in origin.  He noted that the veteran's post-
service chest X-rays had been totally clear for any signs of 
pathology and that the EKGs had all been normal as well.  He 
diagnosed the veteran with intermittent, subjective pain that 
occurs rarely, with an unknown etiology.  However, the 
examiner specifically indicated that the pain did not appear 
to be musculoskeletal or respiratory related.

Thus, although there was a finding on the separation chest X-
ray examination of a calcific granuloma of the left mid-lung, 
the clear weight of the evidence establishes that this 
finding was in error or the granuloma has since resolved.  
All of the pulmonary findings since service have been normal 
and clearly establish that the veteran currently has no 
disability of the left lung due to a diagnosed disorder or an 
undiagnosed illness.  Accordingly, service connection is not 
in order for this claimed disability.  


ORDER

Service connection for a left lung disability, to include as 
due to an undiagnosed illness, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


